As filed with the Securities and Exchange Commission on June 25, 2007. Registration No. 333-65004 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CenturyTel, Inc. (Exact name of registrant as specified in its charter) Louisiana 72-0651161 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 100 CenturyTel Drive Monroe, Louisiana71203 (Address, including zip code, of Principal Executive Offices) CenturyTelSecurity Systems, Inc.401(k) Plan and Trust (Full title of the plans) Stacey W. Goff Senior Vice President, General Counsel and Secretary CenturyTel, Inc. 100 CenturyTel Drive Monroe, Louisiana71203 (318) 388-9500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Margaret F. Murphy Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P. 201 St. Charles Avenue New Orleans, Louisiana70170-5100 DEREGISTRATION In accordance with the undertakings contained in Part II of this Registration Statement No. 333-65004, the Registrant hereby files this Post-Effective Amendment No. 1 to remove from registration all of the securities registered under this Registration Statement (consisting of shares of common stock, preference share purchase rights and participation interests in the plan) that remain unsold on the date hereof. Effective January 1, 2007, the CenturyTel Security Systems, Inc. 401(k) Plan and Trust was merged into the CenturyTel Dollars & Sense Plan and Trust. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Monroe, State of Louisiana, on June 22, 2007. CenturyTel, Inc. By: /s/Glen F. Post, III Glen F. Post, III Chairman of the Board and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Glen F. Post, III Glen F. Post, III Chairman of the Board and Chief Executive Officer June 22, 2007 * R. Stewart Ewing, Jr. Executive Vice President and Chief Financial Officer (Principal Financial Officer) June 22, 2007 /s/ Neil A. Sweasy Neil A. Sweasy Vice President and Controller (Principal Accounting Officer) June 22, 2007 * William R. Boles, Jr. Director June 22, 2007 * Virginia Boulet Director June 22, 2007 * Calvin Czeschin Director June 22, 2007 James B. Gardner Director * W. Bruce Hanks Director June 22, 2007 * C. G. Melville, Jr. Director June 22, 2007 Gregory J. McCray Director Fred R. Nichols Director * Harvey P. Perry Director June 22, 2007 * Jim D. Reppond Director June 22, 2007 Joseph R. Zimmel Director * By:/s/Glen F. Post, III Glen F. Post, III Attorney-in-Fact The Plan.Pursuant to the requirements of the Securities Act of 1933, the Retirement Committee, as administrator of the CenturyTel Dollars
